Citation Nr: 1325134	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  97-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to August 1971, June 1973 to October 1973, and April 1974 to April 1975.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's petition to reopen his previously denied claim for service connection for a psychiatric condition in September 1996.  Following a remand for further development in June 1998, the Board granted the petition to reopen the claim in October 2002 and remanded the substantive issue of entitlement to service connection for further development on the merits.  The Board issued additional remand orders for further development in June 2003 and September 2004, and requested a Veterans Health Administration (VHA) expert opinion, received in March 2006, before ultimately denying the Veteran's claim in a February 2008 decision.

The Veteran appealed the February 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated the February 2008 decision and remanded the case back to the Board in a July 2011 Memorandum Decision.

The Veteran testified at hearings before a Decision Review Officer (DRO) in April 1997 and before a Veterans Law Judge (VLJ) in July 2005, and these transcripts are associated with the file.  However, as the VLJ presiding over the July 2005 hearing is no longer employed by the Board, the Veteran was notified of the opportunity to attend another hearing before the VLJ who would decide his appeal in a letter dated May 2012.  See 38 C.F.R. § 20.707 (2012).  The Veteran responded and requested a new hearing before a VLJ by videoconference.  

Accordingly, in July 2012, the Board remanded the claim for scheduling of the requested videoconference hearing before a VLJ.  In August 2012, the Veteran was notified that his videoconference hearing was scheduled in November 2012, but he failed to appear.  No motion for a new hearing date has been filed following the failure to appear at the November 2012 hearing.  Accordingly, the case will be processed as if the hearing request was withdrawn.  See 38 C.F.R. § 20.704(d).

In May 2013, the Board remanded the claim for a VA medical examination to obtain clarification and identification of all existing psychiatric diagnoses and appropriate etiological opinions on all psychiatric diagnoses found. 

As additional development pursuant to the Board's May 2013 remand order and the Court's July 2011 Memorandum Decision is necessary before the Board may issue a final decision on this claim, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the July 2011 Memorandum Decision, the Court found that the Board failed to provide an adequate statement of reasons or bases for its February 2008 decision denying the Veteran's claim for entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 7104(d)(1) (West 2002); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Specifically, the Court determined that the March 2006 medical opinion obtained from a VA medical specialist, a psychiatrist, Diplomate of the American Board of Psychiatry and Neurology, and VA Healthcare System Chief of the Behavioral Medicine Service, suggested that the Veteran may have had a preexisting psychiatric disorder that was aggravated by marital stress during service, and the Board failed to consider this theory of entitlement to service connection.  See generally Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In May 2013, the Board remanded this appeal in order to provide the Veteran with the benefit of a current VA psychiatric examination and a medical opinion clearly addressing whether the Veteran had a preexisting psychiatric disorder that was aggravated by his marital difficulties during service.  As the governing law and regulations prevent the Board from finding that a psychiatric disorder preexisted service or that a preexisting psychiatric disorder was not aggravated by service unless shown by clear and unmistakable evidence, the Board asked the examiner to determine whether the evidence clearly and unmistakably showed that any diagnosed psychiatric disability preexisted service and, if so, whether or not any preexisting psychiatric disorder increased in severity beyond the natural progression of the disability during service.  

As the VA examiner did not address these specific questions in accordance with the evidentiary standards described in the May 2013 VA examination report, the claim must be remanded for a supplemental VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012) ("Clear and unmistakable evidence is an onerous standard and means that the evidence cannot be misinterpreted and misunderstood, i.e., it is undebatable, obvious, or manifest").

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum to the May 2013 VA examination report from the same VA examiner, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

The examiner is asked to answer the following remaining questions, with careful consideration of the degree of medical certainty the Board requires to allow for adjudication of the relevant issues in this claim: 

(a) Did the Veteran's mood disorder, NOS, undebatably (i.e., clear and unmistakable), exist prior to his entry into active service?  In responding to this question, please comment on the March 2006 VA psychiatrist's opinion that suggests that the Veteran had a psychiatric condition that originated in childhood and, therefore, preexisted service.

(b) Is it undebatable (i.e., clear and unmistakable) that the Veteran's mood disorder, NOS, underwent no increase in severity during service beyond the natural progress of the disability?  In responding to this question, please comment on the March 2006 VA psychiatrist's remarks that (i) catching his wife in bed with another man would have been painful for the Veteran, (ii) the Veteran's psychotic symptoms primarily and inconsistently occur in relation to specific stressors, namely marital, (iii) his diagnosed psychiatric conditions would be apt to increase the likelihood of psychiatric symptoms emerging in response to stress, and (iv) "[i]t is no surprise that [his] marital problems served to trigger the emotional pain of his abusive childhood."

Critically, the examiner should note that clear and unmistakable evidence is an onerous standard.  It means that the evidence cannot be misinterpreted or misunderstood.  In other words, the evidence leads to a conclusion that is undebatable, obvious, or manifest.  

In the May 2013 VA examination report, the examiner stated that the March 2006 was reviewed and did not indicate that the Veteran's condition worsened due to the military.  This opinion does not provide the relevant medical determinations needed to resolve this issue on appeal for two reasons:  (i) a lack of evidence showing aggravation in service is not a sufficient basis for determining that the Veteran's psychiatric disorders were clearly and unmistakably not aggravated during service and (ii) the relevant question is whether the Veteran's mood disorder was aggravated during service, including as a result of wife's marital infidelity.

(c) If the answer to either question (a) or (b) is negative because the examiner cannot say that his opinion that the Veteran's mood disorder preexisted service and was not aggravated by service, is undebatable (i.e., clear and unmistakable), then the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's mood disorder, NOS, was incurred in service, or is otherwise related to an event, disease, or injury in service, including the Veteran's stress after witnessing his wife's infidelity with his best friend in service in 1975 immediately prior to his first documented instance of psychiatric hospitalization. 

If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached that clearly states the conclusions, identifies the supporting data for each conclusion, and provides a reasoned medical explanation connecting the supporting data to each conclusion.

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

